Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2018

                                      No. 04-17-00716-CV

    Samuel R. BUILTA a/k/a Sam Builta, Individually and d/b/a Technical Services System,
                                       Appellants

                                                v.

                                       PARAGON, INC.,
                                          Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 393227
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
        On February 14, 2018, after the court reporter advised this court that Appellant had not
yet paid for the record, but that Appellant indicated he would do so, we ordered Appellant to
provide written proof to this court by February 26, 2018, that (1) the reporter’s fee has been paid
or arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to appeal
without paying the reporter’s fee. We advised Appellant that if he failed to respond within the
time provided, he must file a brief with this court by March 16, 2018, and the court would only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
       To date, Appellant has not filed written proof that the reporter’s record has been paid, a
motion for extension of time to file the brief, or the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court